 

Exhibit 10.92

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”), is made and entered into
as of October 5th, 2015, by and between Twinlab Consolidated Holdings, Inc., a
Nevada corporation (the “Company”), and Golisano Holdings LLC, a New York
limited liability company (the “Investor”).

 

A.           In connection with the Securities Purchase Agreement by and between
the parties hereto, dated as of October ___, 2015 (the “SPA” ), the Company has
agreed, upon the terms and subject to the conditions of the SPA, to issue and
sell to the Investor (i) 88,711,241 shares (the “Purchased Shares”) of the
Company’s common stock, $0.001 par value (“Common Stock”), and (ii) the Warrant
(as defined in the SPA) which will be exercisable to purchase Warrant Shares (as
defined in the SPA) in accordance with the terms of the Warrant.

 

B.           To induce the Investor to consummate the transactions contemplated
by the SPA, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the “Securities Act”
), and applicable state securities laws.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual and dependent
covenants hereinafter set forth, the parties agree as follows:

 

1.           Defined Terms. Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings set forth in the SPA. As used
in this Agreement, the following terms shall have the following meanings:

 

“Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in New York, New York are authorized or required by law
to remain closed.

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Agreement” has the meaning set forth in the preamble.

 

“Board” means the board of directors of the Company (and any successor governing
body of the Company or any successor of the Company).

 

“Closing Date” has the meaning set forth in the SPA. 

 

 

 

 

“Commission” means the Securities and Exchange Commission or any other federal
agency administering the Securities Act and the Exchange Act at the time.

 

“Common Shares” means any shares of Common Stock.

 

“Common Stock” has the meaning set forth in the Recitals and also includes any
other common equity securities issued by the Company, and any other shares of
stock issued or issuable with respect thereto (whether by way of a stock
dividend or stock split or in exchange for or upon conversion of such shares or
otherwise in connection with a combination of shares, distribution,
recapitalization, merger, consolidation or other corporate reorganization).

 

“Company” has the meaning set forth in the preamble and includes the Company's
successors by merger, acquisition, reorganization or otherwise.

 

“Demand Registration” has the meaning set forth in Section 2(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations thereunder, which shall
be in effect from time to time.

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

“Investor” has the meaning set forth in the preamble.

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

“Prospectus” means the prospectus or prospectuses included in any Registration
Statement, as amended or supplemented by any prospectus supplement with respect
to the terms of the offering of any portion of the Registrable Securities
covered by such Registration Statement and by all other amendments and
supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus or prospectuses.

 

2 

 

 

“Registrable Securities” means (a) any Common Shares beneficially owned by the
Investor, including, but not limited to the Purchased Shares and the Warrant
Shares, and (b) any capital stock of the Company issued or issuable with respect
to the Common Shares beneficially owned by the Investor as a result of any stock
split, stock dividend, recapitalization, exchange or similar event or otherwise
or into which any Common Shares beneficially owned by the Investor are converted
or exchanged and shares of capital stock of a Successor Entity (as defined in
the Warrant) into which Common Shares owned by the Investor are converted or
exchanged, in each case, without regard to any limitations on exercise of the
Warrant (it being understood that for purposes of this Agreement, a Person shall
be deemed to be a holder of Registrable Securities whenever such Person has the
right to then acquire or obtain from the Company any Registrable Securities,
whether or not such acquisition has actually been effected). As to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities when (i) a Registration Statement covering such securities has been
declared effective by the Commission and such securities have been disposed of
pursuant to such effective Registration Statement, (ii) such securities are sold
under circumstances in which all of the applicable conditions of Rule 144 (or
any similar provisions then in force) under the Securities Act are met, (iii)
such securities are otherwise transferred and such securities may be resold
without subsequent registration under the Securities Act, or (iv) such
securities shall have ceased to be outstanding.

 

“Registration Statement” means any registration statement of the Company which
covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all materials incorporated by reference in such Registration Statement.

 

“Rule 144” means Rule 144 promulgated under the Securities Act or any successor
rule thereto or any complementary rule thereto (such as Rule 144A).

 

“Securities Act”  has the meaning given thereto in the Recitals.

 

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities, and fees
and disbursements of counsel for any holder of Registrable Securities.

 

“SPA” has the meaning set forth in the Recitals.

 

2.           Demand Registration.

 

(a)          The Company shall use its best efforts to qualify and remain
qualified to register securities under the Securities Act pursuant to a
Registration Statement on Form S-3 or any successor form thereto. At such time
as the Company shall have qualified for the use of a Registration Statement on
Form S-3, the holder of Registrable Securities shall have the right to request
an unlimited number of registrations under the Securities Act of all or any
portion of its Registrable Securities pursuant to a Registration Statement on
Form S-3 or any similar short-form Registration Statement (each a “Demand
Registration”). Each request for a Demand Registration shall specify the
approximate number of Registrable Securities requested to be registered. The
Company shall cause a Registration Statement on Form S-3 (or any successor form)
to be filed within ten (10) days after the date on which a Demand Registration
request is given and shall use its reasonable best efforts to cause such
Registration Statement to be declared effective by the Commission as soon as
practicable thereafter and remain effective until the date on which the Investor
has disposed of all of the Common Shares it requested to be registered in such
Demand Registration.

 

3 

 

 

(b)          The Company may postpone for up to ninety (90) days the filing or
effectiveness of a Registration Statement for a Demand Registration if the
Company's Board determines in its reasonable good faith judgment that such
Demand Registration would (i) materially interfere with a significant
acquisition, corporate organization or other similar transaction involving the
Company; (ii) require premature disclosure of material information that the
Company has a bona fide business purpose for preserving as confidential; or
(iii) render the Company unable to comply with requirements under the Securities
Act or Exchange Act.

 

(c)          If the holder of the Registrable Securities requesting a Demand
Registration elects to distribute the Registrable Securities covered by its
request in an underwritten offering, it shall so advise the Company as a part of
their request made pursuant to Section 2(a). The holder of the Registrable
Securities requesting the Demand Registration shall select the investment
banking firm or firms to act as the managing underwriter or underwriters in
connection with such offering; provided, that such selection shall be subject to
the consent of the Company, which consent shall not be unreasonably withheld or
delayed.

 

(d)          The Company shall not grant registration rights to any other holder
of the Company’s securities for a period of twelve (12) months from the date of
this Agreement.

 

(e)          The Company shall not include in any Demand Registration any
securities which are not Registrable Securities without the prior written
consent of the Investor, which consent shall not be unreasonably withheld or
delayed. If a Demand Registration involves an underwritten offering and the
managing underwriter of the requested Demand Registration advises the Company
and Investor in writing that in its reasonable and good faith opinion the number
of Common Shares proposed to be included in the Demand Registration, including
all Registrable Securities and all other Common Shares proposed to be included
in such underwritten offering, exceeds the number of shares of Common Shares
which can be sold in such underwritten offering and/or the number of shares of
Common Shares proposed to be included in such Demand Registration would
adversely affect the price per share of the Common Shares proposed to be sold in
such underwritten offering, the Company shall include in such Demand
Registration (i) first, the Common Shares that the Investor proposes to sell,
and (ii) second, the Common Shares proposed to be included therein by any other
Persons (including Common Shares to be sold for the account of the Company
and/or other holders of Common Shares) allocated among such Persons in such
manner as they may agree.

 

(f)          Nothing contained in this Agreement shall prevent the Company from
filing a registration statement solely for the Company’s account including
without limitation, a registration statement relating to any employee benefit
plan filed on Form S-8 or similar form or, with respect to any corporate
reorganization or other transaction under Rule 145 of the Securities Act, a
registration statement on Form S-4 or similar form, or any registration
statement relating to the registration of securities issued to raise financing
for the Company.

 

4 

 

 

3.           Lock-up Agreement. Each holder of Registrable Securities agrees
that in connection with any public offering of the Company's Common Stock or
other equity securities, and upon the request of the managing underwriter in
such offering, such holder shall not, without the prior written consent of such
managing underwriter, during the thirty (30) days prior to the effective date of
such registration and ending on the date specified by such managing underwriter
(such period not to exceed ninety (90) days in the case of any registration) (a)
offer, pledge, sell, contract to sell, grant any option or contract to purchase,
purchase any option or contract to sell, hedge the beneficial ownership of or
otherwise dispose of, directly or indirectly, any Common Shares or any
securities convertible into, exercisable for or exchangeable for Common Shares
(whether such shares or any such securities are then owned by the Holder or are
thereafter acquired), or (b) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of such securities, whether any such transaction described in clause
(a) or (b) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise. The foregoing provisions of this Section 3
shall not apply to sales of Registrable Securities to be included in such
offering pursuant to Section 2(a) and shall be applicable to the holder of
Registrable Securities only if all officers and directors of the Company and all
stockholders owning more than ten (10%) percent of the Company's outstanding
Common Stock are subject to the same restrictions. Each holder of Registrable
Securities agrees to execute and deliver such other agreements as may be
reasonably requested by the Company or the managing underwriter which are
consistent with the foregoing or which are necessary to give further effect
thereto. Notwithstanding anything to the contrary contained in this Section 3,
each holder of Registrable Securities shall be released, pro rata, from any
lock-up agreement entered into pursuant to this Section 3 in the event and to
the extent that the managing underwriter or the Company permit any discretionary
waiver or termination of the restrictions of any lock-up agreement pertaining to
any officer, director or holder of greater than ten (10%) percent of the
outstanding Common Stock.

 

4.           Registration Procedures. If and whenever the holders of Registrable
Securities request that any Registrable Securities be registered pursuant to the
provisions of this Agreement, the Company shall use its reasonable best efforts
to effect the registration and the sale of such Registrable Securities in
accordance with the intended method of disposition thereof, and pursuant thereto
the Company shall as soon as reasonably practicable:

 

(a)          subject to Section 2(a) prepare and file with a Registration
Statement with respect to such Registrable Securities and use its reasonable
best efforts to cause such Registration Statement to become effective;

 

(b)          prepare and file with the Commission such amendments,
post-effective amendments and supplements to such Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep such
Registration Statement effective until all of such Registrable Securities have
been disposed of and to comply with the provisions of the Securities Act with
respect to the disposition of such Registrable Securities in accordance with the
intended methods of disposition set forth in such Registration Statement;

 

5 

 

 

(c)          within a reasonable time before filing such Registration Statement,
Prospectus or amendments or supplements thereto, furnish to counsel selected by
the holder of such Registrable Securities copies of such documents proposed to
be filed, which documents shall be subject to the review, comment and approval
of such counsel;

 

(d)          notify the selling holder of Registrable Securities, promptly after
the Company receives notice thereof, of the time when such Registration
Statement has been declared effective or a supplement to any Prospectus forming
a part of such Registration Statement has been filed;

 

(e)          furnish to the selling holder of Registrable Securities such number
of copies of the Prospectus included in such Registration Statement (including
each preliminary Prospectus) and any supplement thereto (in each case including
all exhibits and documents incorporated by reference therein) and such other
documents as such selling holder of Registrable Securities may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such it; provided, that the Company shall have no such obligation to
deliver the Prospectus or Prospectuses that are available on the Commission’s
EDGAR system;

 

(f)          use its reasonable best efforts to register or qualify such
Registrable Securities under such other securities or “blue sky” laws of such
jurisdictions as the selling holder reasonably requests and do any and all other
acts and things which may be reasonably necessary or advisable to enable such
holders to consummate the disposition in such jurisdictions of the Registrable
Securities owned by such holder; provided, that the Company shall not be
required to qualify generally to do business, subject itself to general taxation
or consent to general service of process in any jurisdiction where it would not
otherwise be required to do so but for this Section 4(f);

 

(g)          notify the selling holder of such Registrable Securities, at any
time when a Prospectus relating thereto is required to be delivered under the
Securities Act, of the happening of any event as a result of which the
Prospectus included in such Registration Statement contains an untrue statement
of a material fact or omits any fact necessary to make the statements therein
not misleading, and, at the request of such holder, the Company shall prepare a
supplement or amendment to such Prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such Prospectus shall not contain
an untrue statement of a material fact or omit to state any fact necessary to
make the statements therein not misleading;

 

(h)          make available for inspection by the selling holder of Registrable
Securities, any underwriter participating in any disposition pursuant to such
Registration Statement and any attorney, accountant or other agent retained by
such holder or underwriter (collectively, the “Inspectors”), all financial and
other records, pertinent corporate documents and properties of the Company
(collectively, the “Records”), and cause the Company's officers, directors and
employees to supply all information reasonably requested by any such Inspector
in connection with such Registration Statement;

 

6 

 

 

(i)          provide a transfer agent and registrar (which may be the same
entity) for all such Registrable Securities not later than the effective date of
such registration;

 

(j)          use its reasonable best efforts to cause such Registrable
Securities to be listed on each securities exchange on which the Common Stock is
then listed;

 

(k)          in connection with an underwritten offering, enter into such
customary agreements (including underwriting and lock-up agreements in customary
form) and take all such other customary actions as the holders of such
Registrable Securities or the managing underwriter of such offering reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities (including, without limitation, making appropriate officers of the
Company available to participate in “road show” and other customary marketing
activities (including one-on-one meetings with prospective purchasers of the
Registrable Securities);

 

(l)          otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the Commission and make available to its
stockholders an earnings statement (in a form that satisfies the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder) no later than
thirty (30) days after the end of the 12-month period beginning with the first
day of the Company's first full fiscal quarter after the effective date of such
Registration Statement, which earnings statement shall cover said 12-month
period, and which requirement will be deemed to be satisfied if the Company
timely files complete and accurate information on Forms 10-Q, 10-K and 8-K under
the Exchange Act and otherwise complies with Rule 158 under the Securities Act;
and

 

(m)         furnish to the selling holder of Registrable Securities and each
underwriter, if any, with (i) a legal opinion of the Company's outside counsel,
dated the effective date of such Registration Statement (and, if such
registration includes an underwritten public offering, dated the date of the
closing under the underwriting agreement), in form and substance as is
customarily given in opinions of the Company's counsel to underwriters in
underwritten public offerings; and (ii) a “comfort” letter signed by the
Company's independent certified public accountants in form and substance as is
customarily given in accountants' letters to underwriters in underwritten public
offerings;

 

(n)          without limiting Section 4(f) above, use its reasonable best
efforts to cause such Registrable Securities to be registered with or approved
by such other governmental agencies or authorities as may be necessary by virtue
of the business and operations of the Company to enable the holder of such
Registrable Securities to consummate the disposition of such Registrable
Securities in accordance with its intended method of distribution thereof;

 

7 

 

 

(o)          notify the holder of Registrable Securities promptly of any request
by the Commission for the amending or supplementing of such Registration
Statement or Prospectus or for additional information;

 

(p)          advise the holder of Registrable Securities, promptly after it
shall receive notice or obtain knowledge thereof, of the issuance of any stop
order by the Commission suspending the effectiveness of such Registration
Statement or the initiation or threatening of any proceeding for such purpose
and promptly use its reasonable best efforts to prevent the issuance of any stop
order or to obtain its withdrawal at the earliest possible moment if such stop
order should be issued;

 

(q)          permit any holder of Registrable Securities which holder, in its
sole and exclusive judgment, might be deemed to be an underwriter or a
controlling person of the Company, to participate in the preparation of such
Registration Statement and to require the insertion therein of language,
furnished to the Company in writing, which in the reasonable judgment of such
holder and its counsel should be included;

 

(r)          cooperate with the selling holder of Registrable Securities to
facilitate the timely preparation and delivery of certificates representing the
Registrable Securities to be sold pursuant to such Registration Statement or
Rule 144, subject to compliance with the requirements thereof and, if requested
by the Company, the provision of an opinion of counsel reasonably acceptable to
the Company as to such compliance and related matters, free of any restrictive
legends and representing such number of Common Shares and registered in such
names as Investor may reasonably request a reasonable period of time prior to
sales of Registrable Securities pursuant to such Registration Statement or Rule
144; provided , that the Company may satisfy its obligations hereunder without
issuing physical stock certificates through the use of The Depository Trust
Company’s Direct Registration System (the “DTCDRS”); and

 

(s)          otherwise use its reasonable best efforts to take all other steps
necessary to effect the registration of such Registrable Securities contemplated
hereby.

 

5.           Expenses. All expenses (other than Selling Expenses) incurred by
the Company in complying with its obligations pursuant to this Agreement and in
connection with the registration and disposition of Registrable Securities,
including, without limitation, all registration and filing fees, underwriting
expenses (other than fees, commissions or discounts), expenses of any audits
incident to or required by any such registration, fees and expenses of complying
with securities and “blue sky” laws, printing expenses and fees and expenses of
the Company’s counsel and accountants shall be borne by the Company. All Selling
Expenses relating to Registrable Securities registered pursuant to this
Agreement shall be borne and paid by the holder of such Registrable Securities.

 

8 

 

 

6.           Indemnification.

 

(a)          The Company shall indemnify and hold harmless, to the fullest
extent permitted by law, the holder of Registrable Securities, such holder's
officers, directors, managers, members, partners, stockholders and Affiliates,
each underwriter, broker or any other Person acting on behalf of such holder of
Registrable Securities and each other Person, if any, who controls any of the
foregoing Persons within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, against all losses, claims, actions, damages,
liabilities and expenses, joint or several, to which any of the foregoing
Persons may become subject under the Securities Act or otherwise, insofar as
such losses, claims, actions, damages, liabilities or expenses arise out of or
are based upon any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, Prospectus, preliminary Prospectus,
free writing prospectus (as defined in Rule 405 promulgated under the Securities
Act) or any amendment thereof or supplement thereto or any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading, or any violation or alleged violation by
the Company of the Securities Act or any other similar federal or state
securities laws or any rule or regulation promulgated thereunder applicable to
the Company and relating to action or inaction required of the Company in
connection with any such registration, qualification or compliance; and shall
reimburse such Persons for any legal or other expenses reasonably incurred by
any of them in connection with investigating or defending any such loss, claim,
action, damage or liability, except insofar as the same are caused by or
contained in any information furnished in writing to the Company by such holder
expressly for use therein or by such holder's failure to deliver a copy of the
Registration Statement, Prospectus, free-writing prospectus (as defined in Rule
405 promulgated under the Securities Act) or any amendments or supplements
thereto (if the same was required by applicable law to be so delivered) after
the Company has furnished such holder with a sufficient number of copies of the
same prior to any written confirmation of the sale of Registrable Securities.

 

(b)          In connection with any registration in which a holder of
Registrable Securities is participating, such holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such Registration Statement or
Prospectus and, to the extent permitted by law, shall indemnify and hold
harmless, the Company, each director of the Company, each officer of the Company
who shall sign such Registration Statement, each underwriter, broker or other
Person acting on behalf of the holders of Registrable Securities and each Person
who controls any of the foregoing Persons within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act against any losses, claims,
actions, damages, liabilities or expenses resulting from any untrue or alleged
untrue statement of material fact contained in the Registration Statement,
Prospectus, preliminary Prospectus, free writing prospectus (as defined in Rule
405 promulgated under the Securities Act) or any amendment thereof or supplement
thereto or any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
only to the extent that such untrue statement or omission is contained in any
information or affidavit so furnished in writing by such holder; provided, that
the obligation to indemnify shall be limited to the net proceeds (after
underwriting fees, commissions or discounts) actually received by such holder
from the sale of Registrable Securities pursuant to such Registration Statement.

 

9 

 

 

(c)          Promptly after receipt by an indemnified party of notice of the
commencement of any action involving a claim referred to in this Section 6, such
indemnified party shall, if a claim in respect thereof is made against an
indemnifying party, give written notice to the latter of the commencement of
such action. The failure of any indemnified party to notify an indemnifying
party of any such action shall not (unless such failure shall have a material
adverse effect on the indemnifying party) relieve the indemnifying party from
any liability in respect of such action that it may have to such indemnified
party hereunder. In case any such action is brought against an indemnified
party, the indemnifying party shall be entitled to participate in and to assume
the defense of the claims in any such action that are subject or potentially
subject to indemnification hereunder, jointly with any other indemnifying party
similarly notified to the extent that it may wish, with counsel reasonably
satisfactory to such indemnified party, and after written notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party shall not be responsible for any legal
or other expenses subsequently incurred by the indemnified party in connection
with the defense thereof; provided, that if (i) any indemnified party shall have
reasonably concluded that there may be one or more legal or equitable defenses
available to such indemnified party which are additional to or conflict with
those available to the indemnifying party, or that such claim or litigation
involves or could have an effect upon matters beyond the scope of the indemnity
provided hereunder, or (ii) such action seeks an injunction or equitable relief
against any indemnified party or involves actual or alleged criminal activity,
the indemnifying party shall not have the right to assume the defense of such
action on behalf of such indemnified party without such indemnified party's
prior written consent (but, without such consent, shall have the right to
participate therein with counsel of its choice) and such indemnifying party
shall reimburse such indemnified party and any Person controlling such
indemnified party for that portion of the fees and expenses of any counsel
retained by the indemnified party which is reasonably related to the matters
covered by the indemnity provided hereunder. If the indemnifying party is not
entitled to, or elects not to, assume the defense of a claim, it shall not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim. In such instance, the conflicting indemnified parties
shall have a right to retain one separate counsel, chosen by the holder of the
Registrable Securities included in the registration, at the expense of the
indemnifying party.

 

10 

 

 

(d)          If the indemnification provided for hereunder is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any loss, claim, damage, liability or action referred to herein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amounts paid or payable by such indemnified party as a
result of such loss, claim, damage, liability or action in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the indemnified party on the other in connection with the statements
or omissions which resulted in such loss, claim, damage, liability or action as
well as any other relevant equitable considerations; provided, that the maximum
amount of liability in respect of such contribution shall be limited, in the
case of the holder of Registrable Securities, to an amount equal to the net
proceeds (after underwriting fees, commissions or discounts) actually received
by such seller from the sale of Registrable Securities effected pursuant to such
registration. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties'
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The parties agree that it would not be just
and equitable if contribution pursuant hereto were determined by pro rata
allocation or by any other method or allocation which does not take account of
the equitable considerations referred to herein. No Person guilty or liable of
fraudulent misrepresentation shall be entitled to contribution from any Person.

 

7.           Participation in Underwritten Registrations. No Person may
participate in any registration hereunder which is underwritten unless such
Person (a) agrees to sell such Person's securities on the basis provided in any
underwriting arrangements approved by the Person or Persons entitled hereunder
to approve such arrangements and (b) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
required under the terms of such underwriting arrangements.

 

8.           Rule 144 Compliance. With a view to making available to the holder
of Registrable Securities the benefits of Rule 144 under the Securities Act and
any other rule or regulation of the Commission that may at any time permit a
holder to sell securities of the Company to the public without registration or
pursuant to a registration on Form S-3 (or any successor form), the Company
shall:

 

(a)          make and keep public information available, as those terms are
understood and defined in Rule 144 under the Securities Act, at all times after
the Registration Date;

 

(b)          use reasonable best efforts to file with the Commission in a timely
manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act, at any time after the Company has become
subject to such reporting requirements; and

 

(c)          furnish to the holder so long as the holder owns Registrable
Securities, promptly upon request, a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 under the Securities Act
and of the Securities Act and the Exchange Act, a copy of the most recent annual
or quarterly report of the Company, and such other reports and documents so
filed or furnished by the Company as such holder may reasonably request in
connection with the sale of Registrable Securities without registration.

 

11 

 

 

9.           Preservation of Rights. The Company shall not without the prior
written consent of the Investor: (a) grant any registration rights to third
parties which are more favorable than or inconsistent with the rights granted
hereunder, or (b) enter into any agreement, take any action, or permit any
change to occur, with respect to its securities that violates or subordinates
the rights expressly granted to the holders of Registrable Securities in this
Agreement.

 

10.          Termination. This Agreement shall terminate and be of no further
force or effect when there shall no longer be any Registrable Securities
outstanding; provided, that the provisions of Section 5, Section 6, Section 11
and Sections 12 through 19 shall survive any such termination.

 

11.          Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); or (c) on the fifth day after the date
mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
addresses indicated below (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 11).

 

If to the Company:  

Twinlab Consolidated Holdings, Inc.
632 Broadway, Suite 201
New York, NY 10012
Attention: General Counsel 

 

with a copy to (which shall not constitute notice to the Company):   Wilk
Auslander LLP
1515 Broadway
New York, NY 10036
Attention: Joel I. Frank, Esq.

 

If to the Registered Owner:

 

 

Golisano Holdings LLC

One Fisher Road

Pittsford, NY 14534

Attention: B. Thomas Golisano, Member

 

with a copy to (which shall not constitute notice to the Registered Owner):

 

 

Woods Oviatt Gilman, LLP

Suite 700

Two State Street

Rochester, NY 14614

Attention: Gordon E. Forth, Esq.

 

12 

 

 

12.          Entire Agreement. This Agreement, together with the SPA, and any
related exhibits and schedules thereto, constitutes the sole and entire
agreement of the parties to this Agreement with respect to the subject matter
contained herein, and supersedes all prior and contemporaneous understandings
and agreements, both written and oral, with respect to such subject matter.
Notwithstanding the foregoing, in the event of any conflict between the terms
and provisions of this Agreement and those of the SPA, the terms and conditions
of this Agreement shall control.

 

13.          Successor and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. The Company may assign this Agreement at any time in
connection with a sale or acquisition of the Company, whether by merger,
consolidation, sale of all or substantially all of the Company’s assets, or
similar transaction, without the consent of the Investor; provided , that the
successor or acquiring Person agrees in writing to assume all of the Company’s
rights and obligations under this Agreement.  Investor may assign its rights
hereunder to any purchaser or transferee of Registrable Securities; provided,
that such purchaser or transferee shall, as a condition to the effectiveness of
such assignment, be required to execute a counterpart to this Agreement agreeing
to be treated as a holder of Registrable Securities whereupon such purchaser or
transferee shall have the benefits of, and shall be subject to the restrictions
contained in, this Agreement as if such purchaser or transferee was originally
included in the definition of an Investor herein and had originally been a party
hereto.

 

14.          No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person any legal or equitable right, benefit or remedy of any
nature whatsoever, under or by reason of this Agreement.

 

15.          Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

 

16.          Amendment, Modification and Waiver. The provisions of this
Agreement may only be amended, modified, supplemented or waived with the prior
written consent of the Company and the holder of the Registrable Securities. No
waiver by any party or parties shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. Except as otherwise set forth in this
Agreement, no failure to exercise, or delay in exercising, any right, remedy,
power or privilege arising from this Agreement shall operate or be construed as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

 

17.          Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

13 

 

 

18.          Remedies. The holder of Registrable Securities, in addition to
being entitled to exercise all rights granted by law, including recovery of
damages, shall be entitled to specific performance of its rights under this
Agreement. The Company acknowledges that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by it of the provisions
of this Agreement and the Company hereby agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate.

 

19.          Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York without giving effect to any choice or conflict of law provision or
rule (whether of the State of New York or any other jurisdiction). Any legal
suit, action or proceeding arising out of or based upon this Agreement or the
transactions contemplated hereby may be instituted in the federal courts of the
United States or the courts of the State of New York in each case located in the
State of New York, and each party irrevocably submits to the exclusive
jurisdiction of such courts in any such suit, action or proceeding. Service of
process, summons, notice or other document by mail to such party's address set
forth herein shall be effective service of process for any suit, action or other
proceeding brought in any such court. The parties irrevocably and
unconditionally waive any objection to the laying of venue of any suit, action
or any proceeding in such courts and irrevocably waive and agree not to plead or
claim in any such court that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum.

 

20.          Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement or the
transactions contemplated hereby. Each party to this Agreement certifies and
acknowledges that (a) no representative of any other party has represented,
expressly or otherwise, that such other party would not seek to enforce the
foregoing waiver in the event of a legal action, (b) such party has considered
the implications of this waiver, (c) such party makes this waiver voluntarily,
and (d) such party has been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section 20.

 

21.          Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

14 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first written above.

 

  TWINLAB CONSOLIDATED HOLDINGS, INC.       By: /s/ Thomas A. Tolworthy   Name:
Thomas A. Tolworthy   Title: President and Chief Executive Officer      
GOLISANO HOLDINGS LLC         By: /s/ B. Thomas Golisano   Name: B. Thomas
Golisano   Title: Member

 

 

 

